Case: 20-50924     Document: 00515916329         Page: 1     Date Filed: 06/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit


                                No. 20-50924
                                                                       FILED
                                                                   June 28, 2021
                            consolidated with
                                No. 20-50934                      Lyle W. Cayce
                              Summary Calendar                         Clerk




   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ruben Vazquez-Ovalle,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-154-1
                            USDC No. 4:20-CR-131-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50924         Document: 00515916329               Page: 2       Date Filed: 06/28/2021




                                          No. 20-50924
                                        c/w No. 20-50934


           Ruben Vazquez-Ovalle appeals his conviction for illegal reentry into
   the United States. 1 He challenges the district court’s denial of his motion to
   dismiss the indictment, arguing that his original removal order was void
   because the immigration court lacked jurisdiction due to the failure of the
   notice to appear to specify a date and time for his removal hearing. He
   concedes that the issue is foreclosed by United States v. Pedroza-Rocha, 933
   F.3d 490, 498 (5th Cir. 2019), cert. denied, 140 S. Ct. 2769 (2020), but he
   wishes to preserve it for further review. The Government has filed an
   unopposed motion for summary affirmance, agreeing that the issue is
   foreclosed by Pedroza-Rocha and Pierre-Paul v. Barr, 930 F.3d 684, 689–93
   (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020). Alternatively, the
   Government requests an extension of time to file its brief.
           In Pedroza-Rocha, we concluded that the notice to appear was not
   rendered deficient because it did not specify a date and time for the removal
   hearing, that any such alleged deficiency had not deprived the immigration
   court of jurisdiction, and that Pedroza-Rocha could not collaterally attack his
   notice to appear without first exhausting his administrative remedies. 933
   F.3d at 496–98. Vazquez-Ovalle’s arguments are, as he concedes, foreclosed
   by Pedroza-Rocha. See id. Because the Government’s position “is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time



           1
              Vazquez-Ovalle also filed an appeal from the concomitant revocation of his
   supervised release. Although the appeals were consolidated, he has abandoned any
   challenge to his revocation or revocation sentence by failing to brief it on appeal. See United
   States v. Still, 102 F.3d 118, 122 n.7 (5th Cir. 1996).




                                                 2
Case: 20-50924    Document: 00515916329      Page: 3   Date Filed: 06/28/2021




                                No. 20-50924
                              c/w No. 20-50934


   to file a brief is DENIED, and the judgments of the district court are
   AFFIRMED.




                                     3